— Appeal from a decision of the Workers’ Compensation Board, filed March 13, 1979. Claimant, an employee of the Bank of Nova Scotia in New York City, allegedly injured his back in “April, 1974”. He did not lose any time from work. A claim for benefits was filed on October 26, 1976. The board disallowed the claim on the basis it was untimely filed (Workers’ Compensation Law, § 28). The board’s decision is supported by substantial evidence. Decision affirmed, without costs. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.